DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 1/19/2020 and 6/17/2020. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 2-9 and 11 are objected to because of the following informalities:  
The limitation “the at least processor” is stated in line 2 of claim 2, line 2 of claim 3, line 1 of claim 4, line 2 of claim 5, line 3 of claim 6, line 4 of claim 7, line 3 of claim 8, lines 2-3 of claim 9, and line 1 of claim 11. This limitation should be replaced with “the at least one processor”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract ideas of “mental processes” and “concepts relating to data comparisons that can be performed mentally or are analogous to human mental work” without significantly more. Independent claim 1 recites 
“obtaining an input of a user from a terminal device;
determining, based on the input of the user, at least two metabolites and
one or more operators;
generating, based on the at least two metabolites and the one or more
operators, one or more composites;
determining a concentration of at least one of the one or more
composites; and
causing the concentration of the at least one of the one or more
composites to be presented as a presentation on the terminal device.” 
Similar claims limitations are recited in independent claims 10 and 12, and are similarly rejected for the following reasons under 35 U.S.C. 101. The limitation of “obtaining an input of a user from a terminal device” can be considered to be an abstract idea of a mental process as a user merely can decide in the mind to form an input used later in the mental processing steps. The limitation of “determining, based on the input of the user, at least two metabolites and one or more operators” can be considered to be an abstract idea of a mental process as a person can think within the mind of the metabolites and operators as claimed. The limitation of “generating, based on the at least two metabolites and the one or more operators, one or more composites” can be considered to be an abstract idea of a mental process as a person can think 
This judicial exception is not integrated into a practical application because it does not recite any elements that integration the abstract idea into a practical application such as improving the operation of the diagnostic device, or effecting a particular treatment or prophylaxis for a disease or medical condition. The claim recites 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim recites structures of “at least one storage device” and “at least one processor” which are generic and routine computing elements which are well-understood, routine, and conventional activity in the art. Therefore, the claim includes the structural elements of a generic computer as a way to provide mere instructions to implement an abstract idea on a generic computer. The additional elements do not include improvements to the functioning of a computer or to any other technology or technical field, and the additional elements further do not effect a particular treatment or prophylaxis for a disease or medical condition. These elements have been widely well-understood, routine and conventional in the field, and 
Dependent claims 2-9, 11, and 13-20 do not include additional elements that amount to more than the judicial exception. Dependent claims 2 and 13 discuss providing and selecting metabolites during a user selection process, and therefore do not add additional elements beyond generic user selection steps. Dependent claims 3 and 14 discuss providing and selecting operators during a user selection process, and therefore do not add additional elements beyond generic user selection steps. Dependent claims 4 and 15 discuss providing and displaying metabolites and operators to a user which are generic and routine elements in the art of medical diagnostics. Dependent claims 5-6 and 16-17 include concentration processing steps which are analogous to mental work and are performed by generic computing processing steps. Claims 7-8 and 18-19, while if combined and rewritten into the independent claims would include more than the judicial exception, are not significantly more in the current claim format. Claims 7 and 18 only include image generation steps within the system and do not display an image to a user, therefore this is considered to be mental processes as an abstract idea without improving the operation of the device or improving a particular treatment. A user could generate a mental image of a fusion between concentration and a target region as merely mental work, and thus remains directed solely to the judicial exception. Claims 8 and 19 include a display step to a user, but are not properly dependent upon claims 7 and 18, and therefore displaying image fusion would not amount to significantly more than the judicial exception as it is generic and routine medical imaging processing. Dependent claims 9 and 20 include 
Therefore, dependent claims  2-9, 11, and 13-20 do not include additional elements that amount to more than the judicial exception.
	Examiner notes that dependent claims 7-8 and 18-19 include elements that would amount to more than the judicial exception if combined and incorporated into the  independent claims. The features in combination either improve the operation of the diagnostic device, or effect a particular treatment or prophylaxis for a disease or medical condition by displaying fused anatomical and magnetic resonance spectrum images to an end user. This enables a user to identify abnormal regions of metabolite composite concentration within the brain. These dependent claims are currently rejected under 35 U.S.C. 101, because the claims are not combined in a single claim and claims 8 and 19 are not dependent upon claims 7 or 18. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5-11, 13-14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation " the at least two metabolites selected from the plurality of metabolites " in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. While “at least two metabolites” has antecedent basis, they are not previously recited as selected from the plurality of metabolites. 
Claim 3 recites the limitation " the one or more operators selected from the plurality of operators" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. While “the one or more operators” has antecedent basis, they are not previously recited as selected from the plurality of metabolites. 
Regarding claim 5, the claim recites the limitation ”analyzing the at least one of the one or more composites using a reverse polish notation algorithm to obtain the at least two metabolites and the one or more operators” in lines 4-6. As the user previously selects both the at least two metabolites and the one or more operators in independent claim 1 as part of the process of generating the composite, it is unclear how the reverse polish notation algorithm obtains the at least two metabolites and one or more operators as currently claimed. Paragraph [0075] of the applicant’s specification discusses how the reverse polish notation is utilized to directly calculate the concentration of the composites rather than merely identifying the component parts of the composite that include the at least two metabolites and one or more operators. For this reason, it is 
Regarding claim 6, the limitation “wherein to calculate, based on a concentration of each of the at least two metabolites and the one or more operators” is stated in lines 1-2. This limitation refers to features currently claimed in dependent claim 5 and thus the limitation is unclear and indefinite as the claim is currently dependent upon claim 1. This feature is not recited in claim 1 and therefore the claim should be rewritten to depend on claim 5. For these reasons, the claim is unclear and indefinite.
Regarding claims 6-7, the limitation “the object” is stated in line 7 of claim 6 and lines 4, 6, 7, 10, and 12 of claim 7. Line 8 of claim 7 sets forth “an object” but does not provide sufficient antecedent basis for the limitations in the claims, and it is thus unclear what “object” is referred to in the limitations of lines 10 and 12 of claim 7. For these reasons, the claims are unclear and indefinite for lack of antecedent basis.  
Claim 8 recites the limitation "the fused image" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, the limitation “generating, based on the at least two
metabolites and the one or more operators, the one or more composites” is stated in
lines 7-8. It is unclear how the composites are generated after the composites already
exist when in lines 4-5, the system determines whether the one or more composites
satisfies a condition. Therefore it is unclear to the scope of the generation of the
composites in relation to the determining whether the composites satisfies a condition.
Regarding claim 10, the claim recites the limitation "the user surface" in line 10. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, the claim recites the limitation "the user interface" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that claim 11 is currently dependent upon claim 1, and it appears the claim should be dependent upon claim 10. If amended to depend on independent claim 10, this antecedent basis rejection would be overcome. 
Further regarding claim 11, the claim recites the limitation "the processor" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 refers to at least one processor, and in the plurality of processor options the limitation would lack antecedent basis. 
Claim 13 recites the limitation " the at least two metabolites selected from the plurality of metabolites " in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. While “at least two metabolites” has antecedent basis, they are not previously recited as selected from the plurality of metabolites. 
Claim 14 recites the limitation " the one or more operators selected from the plurality of operators" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. While “the one or more operators” has antecedent basis, they are not previously recited as selected from the plurality of metabolites. 
Regarding claim 16, the claim recites the limitation ”analyzing the at least one of the one or more composites using a reverse polish notation algorithm to obtain the at least two metabolites and the one or more operators” in lines 3-5. As the user previously selects both the at least two metabolites and the one or more operators in independent 
Regarding claim 17, the limitation “wherein calculating, based on a concentration of each of the at least two metabolites and the one or more operators” is stated in lines 1-2. This limitation refers to features currently claimed in dependent claim 16 and thus the limitation is unclear and indefinite as the claim is currently dependent upon claim 12. This feature is not recited in claim 12 and therefore the claim should be rewritten to depend on claim 16. For these reasons, the claim is unclear and indefinite.
Regarding claims 17-18, the limitation “the object” is stated in line 6 of claim 17 and lines 4, 5, 6, 9, and 11 of claim 18. Line 7 of claim 18 sets forth “an object” but does not provide sufficient antecedent basis for the limitations in the claims, and it is unclear what “object” is referred to in the limitations of lines 9 and 11 of claim 18. For these reasons, the claims are unclear and indefinite for lack of antecedent basis.  
Claim 19 recites the limitation "the fused image" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 20, the limitation “generating, based on the at least two

lines 6-7. It is unclear how the composites are generated after the composites already
exist when in lines 3-4, the method determines whether the one or more composites
satisfies a condition. Therefore it is unclear to the scope of the generation of the
composites in relation to the determining whether the composites satisfies a condition.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-8, 11-13, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stefan, D., et al., (“Quantitation of magnetic resonance spectroscopy signals: the jMRUI software package,” Measurement Science and Technology. Vol 20, 2009. P. 1-9) hereinafter Stefan (see attached NPL reference to applicant’s submitted IDS of 6/17/2020).
Regarding claim 1, Stefan teaches:
A system (3.2. Quantitation with QUEST, paragraph 1, “Quantitation of 1H in vivo signals obtained at short echo-time or HRMAS signals”; see also Abstract and Introduction), comprising: 
at least one storage device storing executable instructions (page 1, Introduction, paragraph 1, the software package jMRUI with a Java-based graphical user interface 
at least one processor and when executing the executable instructions, the at least one processor is configured to cause the system to perform operations (page 1, Introduction, paragraph 1, the software package jMRUI with a Java-based graphical user interface (GUI) is being developed for user-friendly time-domain analysis of MRS, MRSI and HRMAS-NMR signals”) including: 
obtaining an input of a user from a terminal device (pages 1-2, Introduction and Plug-in platform, teach to a graphical user interface plug-in for the software package and are configured for user input to operate the system. This is configured to be obtaining of a user input from a terminal device (system operating the plug-in interface); figures 2-4 show the graphical user interface configured for user input); 
determining, based on the input of the user, at least two metabolites and one or more operators (page 5, col 1, paragraphs 2-3 describe a set of metabolites used for quantification of HRMAS signals; Figure 7, “users select from the list on the left the metabolites that will be included in the basis set”; 3.3. Magnetic resonance spectroscopic imaging (MRSI), “the GUI offers some more specific functionalities:… ratio maps” and “metabolic images of N-acetylaspartate (NAA), creatine (Cr), as well as the map of the concentration ratio NAA on Cr are displayed with quantitation results in a voxel selected in plaques”, see also figure 9 where these are considered to be the two metabolites; the metabolites involved in the ratio map (i.e. NAA and Cr) need to be part of the metabolite basis set formed in figure 7, since it is precisely the QUEST quantitation using that metabolite basis set which provides the concentrations of NAA 
generating, based on the at least two metabolites and the one or more operators, one or more composites (page 5-7, including 3.2. Quantitation with QUEST and 3.3. Magnetic resonance spectroscopic imaging (MRSI) as well as figure 9 include the teaching of metabolic processing of the at least two metabolites of NAA and Cr, which are examined as a composite in the A/Cr composite ratio of figure 9 (on the right side of the figure of the 3 fused images shown in the display). This teaches to the composites as described in paragraph [0063], wherein a composite includes a metabolite A and one another metabolite in a combined measurement. The (/) operator of the ratio calculation is considered to be the one or more operators as claimed); 
determining a concentration of at least one of the one or more composites (page 5-7, including 3.2. Quantitation with QUEST and 3.3. Magnetic resonance spectroscopic imaging (MRSI) (specifically page 7, col 2, paragraph 2) as well as figure 9 (on the right side of the figure of the 3 fused images shown in the display) show the quantitative concentration ratios displayed on the generated set of three brain scan images in the lower portion of the figure. The ratio of A/Cr shown in the portion provide the concentration measurements for the one or more composites of two metabolites); and 
causing the concentration of the at least one of the one or more composites to be presented as a presentation on the terminal device (page 5-7, including 3.2. Quantitation with QUEST and 3.3. Magnetic resonance spectroscopic imaging (MRSI) 
Regarding claim 2, Stefan teaches all of the limitations of claim 1. Stefan further teaches:
wherein to obtain an input of a user from a terminal device, the at least processor is configured to cause the system to perform the operations includes: 
providing a plurality of metabolites for selection (page 3-5, 3.1. NMR-Scope, applicable to a plurality of metabolites such as described in paragraph 3 of page 5; pages 5-6, 3.2. Quantitation with QUEST, describes the window in figure 7 which shows how users select from a list of a plurality of metabolites for analysis in the graphic user interface; page 7, 3.3. Magnetic resonance spectroscopic imaging (MRSI), broadly discusses processing of metabolite signals); and 
causing the plurality of metabolites for selection to be presented as a presentation on the terminal device, the input of the user including the at least two metabolites selected from the plurality of metabolites (page 3-5, 3.1. NMR-Scope, applicable to a plurality of metabolites such as described in paragraph 3 of page 5; pages 5-6, 3.2. Quantitation with QUEST, describes the window in figure 7 which shows how users select from a list of a plurality of metabolites for analysis in the graphic user interface which is considered to be the presentation on the terminal device; page 7, 3.3. Magnetic resonance spectroscopic imaging (MRSI), broadly discusses processing of metabolite signals).
Regarding claim 4, Stefan teaches all of the limitations of claim 1. Stefan further teaches:
wherein the at least processor is configured to cause the system to perform the operations includes: 
causing the at least two metabolites (page 3-5, 3.1. NMR-Scope, applicable to a plurality of metabolites such as described in paragraph 3 of page 5; pages 5-6, 3.2. Quantitation with QUEST, describes the window in figure 7 which shows how users select from a list of a plurality of metabolites for analysis in the graphic user interface; page 7, 3.3. Magnetic resonance spectroscopic imaging (MRSI), broadly discusses processing of metabolite signals) and the one or more operators to be presented as a presentation on the terminal device (figure 9, ratio map window includes the operator (/) of A/Cr in the ratio map on the right side of the figure (on the right side of the figure of the 3 fused images shown in the display). This corresponds to the applicant’s description of an operator in paragraph [0063] of the specification, and is presented as a visual presentation in the graphical user interface for view by a user).
Regarding claim 6, Stefan teaches all of the limitations of claim 1. Stefan further teaches:
wherein to calculate, based on a concentration of each of the at least two metabolites and the one or more operators, the concentration of the at least one of the one or more composites, the at least processor is configured to cause the system to perform the operations includes: 
determining, based on the concentration of each of the at least two metabolites and the one or more operators, a spatial distribution of the concentration of the at least 3.2. Quantitation with QUEST and 3.3. Magnetic resonance spectroscopic imaging (MRSI) (specifically page 7, col 2, paragraph 2) as well as figure 9 (on the right side of the figure of the 3 fused images shown in the display) show the quantitative concentration ratios displayed on the generated set of three brain scan images in the lower portion of the figure. The ratio of A/Cr shown provide the concentration measurements for the one or more composites of two metabolites, and provide a spatial distribution of the concentration within the object of a brain).
Regarding claim 7, Stefan teaches all of the limitations of claim 6. Stefan further teaches:
wherein to determine, based on the concentration of each of the at least two metabolites and the one or more operators, a spatial distribution of the concentration of the at least one of the one or more composites in the object, the at least processor is configured to cause the system to perform the operations includes: 
obtaining one or more anatomical images of the object, each of the one or more anatomical images including a representation of a slice of the object (page 5-7, including 3.2. Quantitation with QUEST and 3.3. Magnetic resonance spectroscopic imaging (MRSI) (specifically page 7, col 2, paragraph 2) as well as figure 9 (on the right side of the figure of the 3 fused images shown in the display) show the quantitative concentration ratios displayed on the generated set of three brain scan images in the lower portion of the figure. These brain scans are considered to be anatomical images of the object, representing a slice of the brain); 
3.2. Quantitation with QUEST and 3.3. Magnetic resonance spectroscopic imaging (MRSI) (specifically page 7, col 2, paragraph 2) as well as figure 9 s(on the right side of the figure of the 3 fused images shown in the display) show the quantitative concentration ratios displayed on the generated set of three brain scan images in the lower portion of the figure. These scans include the magnetic resonance spectrum image of the brain acquired by the scanner that show the distribution of the metabolites in the first two images, and the composite ratio in figure 9); and 
generating a fused image by fusing the MRS image and one of the one or more anatomical images of the object (page 5-7, including 3.2. Quantitation with QUEST and 3.3. Magnetic resonance spectroscopic imaging (MRSI) (specifically page 7, col 2, paragraph 2) as well as figure 9 (on the right side of the figure of the 3 fused images shown in the display) show the quantitative concentration ratios displayed on the generated set of three brain scan images in the lower portion of the figure. These images form the fused image of the magnetic resonance concentration image and the anatomical images of the brain).
Regarding claim 8, Stefan teaches all of the limitations of claim 6. Stefan further teaches:
wherein to cause the concentration of the at least one of the one or more composites to be presented as a presentation on the terminal device, the at least processor is configured to cause the system to perform the operations includes: 
3.2. Quantitation with QUEST and 3.3. Magnetic resonance spectroscopic imaging (MRSI) (specifically page 7, col 2, paragraph 2) as well as figure 9 s(on the right side of the figure of the 3 fused images shown in the display) show the quantitative concentration ratios displayed on the generated set of three brain scan images in the lower portion of the figure. The ratio of A/Cr shown in the figure 9 provide the concentration measurements for the one or more composites of two metabolites, and provide a spatial distribution of the concentration within the object of a brain in what is considered to be a fused image displayed to the user of an anatomical image and a concentration image).
Regarding claim 11, Stefan teaches all of the limitations of claim 1. Stefan further teaches:
wherein the at least processor is configured to cause the system to perform the operations includes: 
receiving a concentration of at least one of the one or more composites from the processor (page 5-7, including 3.2. Quantitation with QUEST and 3.3. Magnetic resonance spectroscopic imaging (MRSI) (specifically page 7, col 2, paragraph 2) as well as figure 9 show the quantitative concentration ratios displayed on the generated set of three brain scan images in the lower portion of the figure. The ratio of A/Cr (on the right side of the figure of the 3 fused images shown in the display) provide the concentration measurements for the one or more composites of two metabolites, and provide a spatial distribution of the concentration within the object of a brain); and 
display the concentration of the at least one of the one or more composites on a display of the terminal device via the user interface (page 5-7, including 3.2. Quantitation with QUEST and 3.3. Magnetic resonance spectroscopic imaging (MRSI) (specifically page 7, col 2, paragraph 2) as well as figure 9 show the quantitative concentration ratios displayed on the generated set of three brain scan images in the lower portion of the figure. The ratio of A/Cr shown in the (on the right side of the figure of the 3 fused images shown in the display) provide the concentration measurements for the one or more composites of two metabolites, and provide a spatial distribution of the concentration within the object of a brain).
Regarding claim 12, Stefan teaches:
A method implemented on a computing device including at least one storage device and at least one processor (pages 1-2, Introduction and Plug-in platform, teach to a graphical user interface plug-in for the software package and are configured for user input to operate the system. This is configured from a storage device computing system (system operating the plug-in interface) as well as “memory has been optimized for processing of large MRSI/time-series data sets”; figures 2-4 show the graphical user interface configured for user input), comprising: 
obtaining an input of a user from a terminal device (pages 1-2, Introduction and Plug-in platform, teach to a graphical user interface plug-in for the software package and are configured for user input to operate the system. This is configured to be obtaining of a user input from a terminal device (system operating the plug-in interface); figures 2-4 show the graphical user interface configured for user input); 
determining, based on the input of the user, at least two metabolites and one or more operators (page 5, col 1, paragraphs 2-3 describe a set of metabolites used for quantification of HRMAS signals; Figure 7, “users select from the list on the left the 3.3. Magnetic resonance spectroscopic imaging (MRSI), “the GUI offers some more specific functionalities:… ratio maps” and “metabolic images of N-acetylaspartate (NAA), creatine (Cr), as well as the map of the concentration ratio NAA on Cr are displayed with quantitation results in a voxel selected in plaques”, see also figure 9 where these are considered to be the two metabolites; the metabolites involved in the ratio map (i.e. NAA and Cr) need to be part of the metabolite basis set formed in figure 7, since it is precisely the QUEST quantitation using that metabolite basis set which provides the concentrations of NAA and Cr; in figure 9, (on the right side of the figure of the 3 fused images shown in the display) the ratio map window includes the operator (/) of A/Cr in the ratio map on the right side of the figure. This corresponds to the applicant’s description of an operator in paragraph [0063] of the specification); 
generating, based on the at least two metabolites and the one or more operators, one or more composites (page 5-7, including 3.2. Quantitation with QUEST and 3.3. Magnetic resonance spectroscopic imaging (MRSI) as well as figure 9 (on the right side of the figure of the 3 fused images shown in the display) include the teaching of metabolic processing of the at least two metabolites of NAA and Cr, which are examined as a composite in the A/Cr composite ratio of figure 9. This teaches to the composites as described in paragraph [0063], wherein a composite includes a metabolite A and one another metabolite in a combined measurement. The (/) operator of the ratio calculation is considered to be the one or more operators as claimed); 
determining a concentration of at least one of the one or more composites (page 5-7, including 3.2. Quantitation with QUEST and 3.3. Magnetic resonance spectroscopic imaging (MRSI) (specifically page 7, col 2, paragraph 2) as well as figure 9 show the quantitative concentration ratios displayed on the generated set of three brain scan images in the lower portion of the figure. The ratio of A/Cr shown above provide the concentration measurements for the one or more composites of two metabolites); and 
causing the concentration of the at least one of the one or more composites to be presented as a presentation on the terminal device (page 5-7, including 3.2. Quantitation with QUEST and 3.3. Magnetic resonance spectroscopic imaging (MRSI) as well as figure 9 show the display of concentration maps on the graphical user interface, which is considered to be presented as a presentation on the terminal device as claimed).
Regarding claim 13, Stefan teaches all of the limitations of claim 12. Stefan further teaches:
wherein the obtaining an input of a user from a terminal device includes: 
providing a plurality of metabolites for selection (page 3-5, 3.1. NMR-Scope, applicable to a plurality of metabolites such as described in paragraph 3 of page 5; pages 5-6, 3.2. Quantitation with QUEST, describes the window in figure 7 which shows how users select from a list of a plurality of metabolites for analysis in the graphic user interface; page 7, 3.3. Magnetic resonance spectroscopic imaging (MRSI), broadly discusses processing of metabolite signals); and 
causing the plurality of metabolites for selection to be presented as a presentation on the terminal device, the input of the user including the at least two metabolites selected from the plurality of metabolites (page 3-5, 3.1. NMR-Scope, applicable to a plurality of metabolites such as described in paragraph 3 of page 5; 3.2. Quantitation with QUEST, describes the window in figure 7 which shows how users select from a list of a plurality of metabolites for analysis in the graphic user interface which is considered to be the presentation on the terminal device; page 7, 3.3. Magnetic resonance spectroscopic imaging (MRSI), broadly discusses processing of metabolite signals).
Regarding claim 15, Stefan teaches all of the limitations of claim 12. Stefan further teaches:
wherein the method further includes: 
causing the at least two metabolites (page 3-5, 3.1. NMR-Scope, applicable to a plurality of metabolites such as described in paragraph 3 of page 5; pages 5-6, 3.2. Quantitation with QUEST, describes the window in figure 7 which shows how users select from a list of a plurality of metabolites for analysis in the graphic user interface; page 7, 3.3. Magnetic resonance spectroscopic imaging (MRSI), broadly discusses processing of metabolite signals) and the one or more operators to be presented as a presentation on the terminal device (in figure 9, ratio map window includes the operator (/) of A/Cr in the ratio map on the right side of the figure. This corresponds to the applicant’s description of an operator in paragraph [0063] of the specification, and is presented as a visual presentation in the graphical user interface for view by a user).
Regarding claim 17, Stefan teaches all of the limitations of claim 12. Stefan further teaches:
wherein calculating, based on a concentration of each of the at least two metabolites and the one or more operators, the concentration of the at least one of the one or more composites includes: 
3.2. Quantitation with QUEST and 3.3. Magnetic resonance spectroscopic imaging (MRSI) (specifically page 7, col 2, paragraph 2) as well as figure 9 show the quantitative concentration ratios displayed on the generated set of three brain scan images in the lower portion of the figure. The ratio of A/Cr (on the right side of the figure of the 3 fused images shown in the display) provide the concentration measurements for the one or more composites of two metabolites, and provide a spatial distribution of the concentration within the object of a brain).
Regarding claim 18, Stefan teaches all of the limitations of claim 17. Stefan further teaches:
wherein determining, based on the concentration of each of the at least two metabolites and the one or more operators, a spatial distribution of the concentration of the at least one of the one or more composites in the object includes: 
obtaining one or more anatomical images of the object, each of the one or more anatomical images including a representation of a slice of the object (page 5-7, including 3.2. Quantitation with QUEST and 3.3. Magnetic resonance spectroscopic imaging (MRSI) (specifically page 7, col 2, paragraph 2) as well as figure 9 show the quantitative concentration ratios displayed on the generated set of three brain scan images in the lower portion of the figure. These brain scans are considered to be anatomical images of the object, representing a slice of the brain); 
3.2. Quantitation with QUEST and 3.3. Magnetic resonance spectroscopic imaging (MRSI) (specifically page 7, col 2, paragraph 2) as well as figure 9 show the quantitative concentration ratios displayed on the generated set of three brain scan images in the lower portion of the figure. These scans include the magnetic resonance spectrum image of the brain acquired by the scanner that show the distribution of the metabolites in the first two images, and the composite ratio in the figure 9 (on the right side of the figure of the 3 fused images shown in the display)); 
generating a fused image by fusing the MRS image and one of the one or more anatomical images of the object (page 5-7, including 3.2. Quantitation with QUEST and 3.3. Magnetic resonance spectroscopic imaging (MRSI) (specifically page 7, col 2, paragraph 2) as well as figure 9 show the quantitative concentration ratios displayed on the generated set of three brain scan images in the lower portion of the figure. These images form the fused image of the magnetic resonance concentration image and the anatomical images of the brain).
Regarding claim 19, Stefan teaches all of the limitations of claim 17. Stefan further teaches:
wherein causing the concentration of the at least one of the one or more composites to be presented as a presentation on the terminal device includes: 
causing the terminal device to display the fused image (page 5-7, including 3.2. Quantitation with QUEST and 3.3. Magnetic resonance spectroscopic imaging (MRSI) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan as applied to claims 1 or 12 above, and further in view of Provencher, S., (“LCModel & LCMgui User’s Manual,” S Provencher. 18 October 2016, p. 1-184) hereinafter Provencher (see attached NPL reference of applicant’s submitted IDS of 6/17/2020). 
Regarding claims 3 and 14, primary reference Stefan teaches all of the limitations of claim 1 and 12, respectively. Primary reference Stefan further teaches:
causing the operator to be presented as a presentation on the terminal device, the input of the user including the one operator selected (in figure 9, the ratio map 
Primary reference Stefan further fails to teach:
wherein to obtain an input of a user from a terminal device, the at least processor is configured to cause the system to perform the operations includes: 
providing a plurality of operators for selection; and 
However, the analogous art of Provencher of an automatic quantitation of in vivo proton MR spectra software package (page 11, Preface and Overview) teaches:
wherein to obtain an input of a user from a terminal device, the at least processor is configured to cause the system to perform the operations includes: 
providing a plurality of operators for selection (page 16, 2.1.1 Upper Part, this section describes addition (+) as one of the plurality of operators available for spectra concentration measurements of metabolites; page 17, 2.1.3 Prior Ratio Probabilities, the section describes both addition (+) and division/ratio (/) as a plurality of operators available for selection in the concentration measurements for metabolites; pages 109-110, 9.3.2 Output, this section includes operators for signal concentration measurements including the addition (+) operator, see “Lip16+Lip13”; page 119, 9.9.1.2 Concentration Ratios, with both a sum of metabolites and a ratio calculated, this section is considered to teach to both an additional (+) operator and a division/ratio operator (/)); and 
2.1.1 Upper Part). 
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan as applied to claims 1 or 12 above, and further in view of Rosenbloom et al. (U.S. Pub. No. 20040230457) hereinafter Rosenbloom.  
Regarding claims 5 and 16, primary reference Stefan teaches all of the limitations of claims 1 and 12, respectively. Primary reference Stefan further teaches:
wherein to determine a concentration of at least one of the one or more composites, the at least processor is configured to cause the system to perform the operations includes: 
calculating, based on a concentration of each of the at least two metabolites and the one or more operators, the concentration of the at least one of the one or more composites (page 5-7, including 3.2. Quantitation with QUEST and 3.3. Magnetic resonance spectroscopic imaging (MRSI) (specifically page 7, col 2, paragraph 2) as well as figure 9 show the quantitative concentration ratios displayed on the generated set of three brain scan images in the lower portion of the figure. The ratio of A/Cr shown 
Primary reference Stefan further fails to teach:
analyzing the at least one of the one or more composites using a reverse polish notation algorithm to obtain the at least two metabolites and the one or more operators
However, the analogous art of Rosenbloom of a medical information device that processes and displays parameter strings of input data (abstract) teaches:	
analyzing the medical information using a reverse polish notation algorithm to obtain the at least two variables and the one or more operators ([0185], describes the reverse polish notation with variables and operators, which teaches to the use in processing of metabolites as variables and the operator of the Stefan reference of division/ratio (/); see also paragraphs [0186]-[0189] that describe the variables and operators utilized for the processing features); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metabolite processing and user interface system of Stefan to incorporate the reverse polish notation for the processing of the variables and associated operators as taught by Rosenbloom because the reverse polish notation easily stores variables and intermediate results for later use. This removes the limits on the complexity of expressions that can be evaluated and improves processing speed for complex multi-variate processing operations. 
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan as applied to claims 6 or 17 above, and further in view of Hancu et al. (U.S. Pub. No. 20050251025) hereinafter Hancu. 
Regarding claims 9 and 20, primary reference Stefan teaches all of the limitations of claims 6 and 17, respectively. Primary reference Stefan further fails to teach:
wherein to generate, based on the at least two metabolites and the one or more operators, one or more composites, the at least processor is configured to cause the system to perform the operations includes: 
determining whether the at least one of the one or more composites satisfies a condition; and 
in response to a determination that the at least one of the one or more composites satisfies the condition, generating, based on the at least two metabolites and the one or more operators, the one or more composites
However, the analogous art of Hancu of a magnetic resonance spectroscopy imaging technique for determining neurodegenerative diseases (abstract) teaches:
wherein to generate, based on the at least two metabolites and the one or more operators, one or more composites, the at least processor is configured to cause the system to perform the operations includes: 
determining whether the at least one of the one or more composites satisfies a condition ([0020]; [0021], “By comparing the values of different metabolites and metabolite ratios from the suspect patients with the ones established to correspond to the threshold of separation between normal and neurodegenerative state at the level of sensitivity/specificity chosen, considering certain characteristic data, a diagnosis (either positive or negative) may be made for the subjects having the possibility to have the neurodegenerative disease or not. In a present implementation described below, the 
in response to a determination that the at least one of the one or more composites satisfies the condition, generating, based on the at least two metabolites and the one or more operators, the one or more composites ([0020], “At step 34 the value or values of metabolite concentration or metabolite concentration ratio (metabolite ratio) having the highest specificity at a given sensitivity rate in detecting the disease are noted and the corresponding metabolite (or the corresponding metabolite concentration or a metabolite ratio) is selected as a representative metabolite for detecting a specific neurodegenerative disease”, the selection based on the comparison to the disease state data is considered to be a generation of a composite (selecting a particular concentration ratio for analysis) based on the composites satisfying the condition (being in a disease state); [0021], “In a present implementation described below, the characteristic data includes NAA concentration and NAA/Cr (Creatine) ratio as an indicator of AD”; [0024], describes the production of metabolite ratio (composites) graphs that provide visual generation of the composite measurements; 9[0031], the central processing circuit provides a quantification of the metabolite concentration ratio, which is considered to be a generation of the one or more composites (ratio of two metabolites)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metabolite processing and user . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stefan, in view of Provencher. 
Regarding claim 10, primary reference Stefan teaches:
A system (3.2. Quantitation with QUEST, paragraph 1, “Quantitation of 1H in vivo signals obtained at short echo-time or HRMAS signals”; see also Abstract and Introduction), comprising: 
a terminal device (pages 1-2, Introduction and Plug-in platform, teach to a graphical user interface plug-in for the software package and are configured for user input to operate the system. This is configured to be obtaining of a user input from a terminal device (system operating the plug-in interface); figures 2-4 show the graphical user interface configured for user input) including: 
at least one storage device storing executable instructions (pages 1-2, Introduction and Plug-in platform, teach to a graphical user interface plug-in for the software package and are configured for user input to operate the system. This is configured from a storage device computing system (system operating the plug-in interface) as well as “memory has been optimized for processing of large MRSI/time-
at least one processor, and a display, when executing the executable instructions, the at least one processor is configured to cause the system to perform operations (pages 1-2, Introduction and Plug-in platform, teach to a graphical user interface plug-in for the software package and are configured for user input to operate the system. This is configured to be obtaining of a user input from a display and computing interface (system operating the plug-in interface); figures 2-4 show the graphical user interface configured for user input) including: 
displaying, on the display, a user interface including a plurality of views, the plurality of views providing a plurality of metabolites and an operator for selection (page 5, col 1, paragraphs 2-3 describe a set of metabolites used for quantification of HRMAS signals; Figure 7, “users select from the list on the left the metabolites that will be included in the basis set”; 3.3. Magnetic resonance spectroscopic imaging (MRSI), “the GUI offers some more specific functionalities:… ratio maps” and “metabolic images of N-acetylaspartate (NAA), creatine (Cr), as well as the map of the concentration ratio NAA on Cr are displayed with quantitation results in a voxel selected in plaques”, see also figure 9 where these are considered to be the two metabolites; the metabolites involved in the ratio map (i.e. NAA and Cr) need to be part of the metabolite basis set formed in figure 7, since it is precisely the QUEST quantitation using that metabolite basis set which provides the concentrations of NAA and Cr; in figure 9, the ratio map window includes the operator (/) of A/Cr in the ratio map on the right side of the figure. 
detecting, via the user surface, an input of the user for selecting at least two metabolites and one or more operators from the plurality of metabolites and the operator for selection (page 5, col 1, paragraphs 2-3 describe a set of metabolites used for quantification of HRMAS signals; Figure 7, “users select from the list on the left the metabolites that will be included in the basis set”; 3.3. Magnetic resonance spectroscopic imaging (MRSI), “the GUI offers some more specific functionalities:… ratio maps” and “metabolic images of N-acetylaspartate (NAA), creatine (Cr), as well as the map of the concentration ratio NAA on Cr are displayed with quantitation results in a voxel selected in plaques”, see also figure 9 where these are considered to be the two metabolites; the metabolites involved in the ratio map (i.e. NAA and Cr) need to be part of the metabolite basis set formed in figure 7, since it is precisely the QUEST quantitation using that metabolite basis set which provides the concentrations of NAA and Cr; in figure 9 the ratio map window includes the operator (/) of A/Cr in the ratio map on the right side of the figure of the three fused concentration overlay images in the bottom portion of the figure. This corresponds to the applicant’s description of an operator in paragraph [0063] of the specification); and 
transmitting, via the user interface, the input of user to a processor for generating one or more composites (page 5-7, including 3.2. Quantitation with QUEST and 3.3. Magnetic resonance spectroscopic imaging (MRSI) as well as figure 9 include the teaching of metabolic processing of the at least two metabolites of NAA and Cr, which are examined as a composite in the A/Cr composite ratio of figure 9. This teaches to the 
Primary reference Stefan fails to teach:
a plurality of operators for selection
However, the analogous art of Provencher of an automatic quantitation of in vivo proton MR spectra software package (page 11, Preface and Overview) teaches:
a plurality of operators for selection (page 16, 2.1.1 Upper Part, this section describes addition (+) as one of the plurality of operators available for spectra concentration measurements of metabolites; page 17, 2.1.3 Prior Ratio Probabilities, the section describes both addition (+) and division/ratio (/) as a plurality of operators available for selection in the concentration measurements for metabolites; pages 109-110, 9.3.2 Output, this section includes operators for signal concentration measurements including the addition (+) operator, see “Lip16+Lip13”; page 119, 9.9.1.2 Concentration Ratios, with both a sum of metabolites and a ratio calculated, this section is considered to teach to both an additional (+) operator and a division/ratio operator (/)); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metabolite processing and user interface system of Stefan to incorporate the plurality of operators for selection as taught by Provencher because metabolites with varying spectra and signals generated 2.1.1 Upper Part).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/S.A.F./Examiner, Art Unit 3793          

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791